Title: To Alexander Hamilton from Tench Coxe, 1 March 1793
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue Office March 1st. 1793
Sir,
I have the honor to transmit to you a general state of Revenue on domestic distilled spirits exhibiting as far as returns have been received at the Treasury, the several objects contemplated by the House of Representatives in their order of the 8th of May last. The Supervisors of those Districts, wherein the distillation is principally from domestic materials in the Country, were in many instances unable to establish Collectors by reason of the smallness of the compensations under the first act, and you will remember that from that and other causes, the detailed information was necessary to enable the President to make the final distributions of the funds assigned for compensations and expences could not be collected so as to complete that business ’till the end of October.
The appointments have since been generally made; and consequently this Revenue will now take a more orderly course.
I have the honor to be   With great respect,   Sir, Your most obedient Servant.
Tench Coxe,Commissioner of the Revenue.
The HonbleThe Secretary of the Treasury.
